DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 10/04/2021. In the paper of 10/04/2021, Applicant amended claims 1, 3-6, 9-12, 14-16 and 64. Claims 45, 50 and 64 remain withdrawn. Claims 1-17 are still under examination.

Status of the claims
Claims 1-17, 45, 50 and 64 are pending. Claims 18-44 and 46-49 and 51-63 are canceled. Claims 1-17 are currently under examination.

Response to Arguments
Withdrawn Rejection(s)
The rejections of claims 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reasons stated in paragraphs 5-13 on pages 2-4 of the Non-Final paper mailed on 04/05/2021 are withdrawn based on claim amendments.
The rejection of claims 1-7 and 9-17 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2009, Prenatal diagnosis, 29(3), pp.217-222) is withdrawn in view of Applicant’s argument. 
Applicant argues that Chen et al. teach at least two primer pairs in Table 1, with both the haplotype T and haplotype C primers of the primer pairs of Chen et al. both having a penultimate Cytosine instead of a mismatched 3’ penultimate nucleotide. The argument was found to be persuasive.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Chen et al. (2009, Prenatal diagnosis, 29(3), pp.217-222) in view of Lo et al. (2007, Nature medicine, 13(2), pp.218-223) and Bohmer et al. (US2007/01344658) is also withdrawn for the same reasons as the rejection under 35 U.S.C. 102(a)(1) citing Chen et al (2009, Prenatal diagnosis, 29(3), pp.217-222).
Claim Objections
Claims 3 and 5-7 are objected to because of the following informalities: Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate thereof of claim 1. 
Claim 3 is directed to an additional step of determining the amount of the fetal-specific cell-free DNA in the sample from the results. However, because the preamble of claim 1 encompass and recites the limitation of “assessing an amount of fetal-specific cell-free DNA in a sample”, claim 1 necessarily includes a step of determining the amount of fetal-specific cell-free DNA  in a sample. Claim 1 already includes the limitation recited by claim 3.
While the limitation of “assessing the amount of fetal-specific cell-free DNA from the results” of claim 5 is not found in claim 1, claim 1 recites in the preamble “a method of assessing an amount of fetal-specific cell-free DNA  in a sample from a pregnant subject” and provides results of amplification-based quantitative assays to determine the amount of amount of fetal-specific cell-free DNA in the sample from the results of amplification-based quantitative assays”.  Based on the preamble of claim 1, claim 1 is construed as including the step of assessing the amount of fetal-specific cell-free DNA from the results and is therefore identical in scope to claim 5.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as 
Claim 1 recites the limitation “3’ double mismatch relative to another allele of the SNV target in a primer. 
The underlined and emboldened phrase of the limitation above is unclear and confusing and therefore indefinite, because it is not known whether the phrases when considered together, is requiring the instant primer comprising the 3’ penultimate mismatch to one allele SNV target, to further show a double mismatch to a different primer for another allele that is a SNV target; or 
whether the phrase of the limitation are simply requiring the instant primer comprising the 3’ penultimate mismatch to one allele SNV target, to further show a double mismatch to another allele that is a SNV target. 
Amendment of the noted limitation above is needed if claim 1 intends a comparison of two primers for amplifying two different allele SNV targets, so that a first primer of the two primers, shows a 3’ penultimate mismatch to a first allele SNV target and the first primer of the two primers also shows a 3’ double mismatch to a second different allele SNV target.
Amendment of the noted limitation above is also needed if claim 1 intends a comparison of two primers for amplifying two different allele SNV targets, so that a first primer of the two primers, shows a 3’ penultimate mismatch to a first allele SNV target and the second primer of the two primers shows a 3’ double mismatch to the first allele SNV target.
Claims 2-17 are further rejected as they depend from claim 1.
Claim 4 recites the limitation “the results comprise the amount of the cancer-specific cell free DNA” lacks clarity and therefore is indefinite as the ordinary skilled artisan would necessarily presume the results of the instant amplification based quantification assay of claim 4, which provides at least two allele-specific primer pairs so as to amplify and/or quantitate at least two fetal-specific SNV target sequences of a cell free DNA sample reflects/comprise the amount of fetal-specific SNV targets in the cell free DNA sample.
Claim 10 recites the limitation “ wherein the results are informative results of the amplification-based quantitative assays”. Neither claims 1 or 10 nor even the specification distinguish between “informative results of the amplification-based quantitative assay” and “results of the amplification-based 
Claim 11 recites the limitation "the informative results”.  Since claim 11 depends from claim 1 and claim 1 fails to recite “informative results”, there is insufficient antecedent basis for this limitation in the claim.
Claim 12 is directed to “selecting informative results of the amplification-based quantitative assay”. Neither claims 1 or 12, nor even the specification, distinguish between “informative results of the amplification-based quantitative assay” and “results of the amplification-based quantitative assay”. It is unclear how the informative results are related to results and it is not known what Applicant intends to claim by reciting “informative results”. Claims 13-14 are further rejected as they depend from claim 12.
Claim 17 recites the limitation “obtaining the at least two primer pairs for each of the plurality of SNV targets”. It is unclear whether the limitation of “obtaining” is requiring the ordinary skilled artisan to capture the two primer pairs of claim 1 following the performing of the amplification-based quantitative assay or whether the limitation is simply requiring a step of providing the two primer pairs needed to perform the amplification-based quantitative assay, prior to the amplification-based quantitative assay.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 is directed to an additional step of determining the amount of the fetal-specific cell-free 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2015, BMJ open, 5(7), p.e007648 pp 1-8).

Regarding claims 1 and 5, Chen et al. teach a method of assessing an amount of fetal-specific cell-free DNA in a sample from a pregnant subject, the sample comprising fetal-specific and pregnant subject cell-free DNA (see section of the abstract entitled “Objectives”).

Chen et al. teach for each of a plurality of single nucleotide variant (SNV) targets, 
performing an amplification-based quantitative assay on the sample, or portion thereof (see section of the abstract entitled “Outcome measures” and pg 3, left col, section entitled “Genotyping of parental DNA”), with at least two primer pairs, wherein each primer pair comprises a forward primer and a reverse primer (see primers disclosed on pg 8 in Online supplementary Table 1 (reproduced below), said Table 1 discloses at least two ARMS primer pairs i.e. CD41/42 mutations: wherein a first primer pair 

    PNG
    media_image1.png
    420
    626
    media_image1.png
    Greyscale


In view of the primers disclosed for CD41/42 mutation in Table 1 above, i.e. SNP 1NR (which shows a penultimate base G) while SNP1DR (shows penultimate base C), Chen et al. is construed as teaching one primer comprising a 3’ penultimate mismatch relative to one allele of the SNV target but a 3' double mismatch relative to another allele of the SNV target.

Regarding claim 1, Chen et al. further teach obtaining or providing results from the amplification-based quantitative assays to determine the amount of fetal-specific cell-free DNA  in the sample.

Regarding claim 2,  Chen et al. teach wherein the results are provided in a report (since Chen et al. published their amplification results in the instant 2015 publication that is cited).

Regarding claim 3, Chen et al. teach wherein the method further comprises determining the amount of the fetal-specific cell-free DNA in the sample from the results (see all txts of page 4).



Regarding claim 6, Chen et al. teach wherein the amount of the fetal-specific cell-free DNA in the sample is from the results of the amplification-based quantitative assays (as the amount of the fetal-specific cell-free DNA in the sample would necessarily be reflected by the amplification assay).

Regarding claim 7, Chen et al. teach wherein the results are obtained from a report (results are obtained from Chen et al.’s PCR and sequencing reports).

Regarding claim 8, Chen et al. teach wherein the another primer pair of the at least two primer pairs also comprises a 3' penultimate mismatch relative to the another allele of the SNV target but a 3’ double mismatch relative to the one allele of the SNV target in a primer and specifically amplifies the another allele of the SNV target (see pg 8, Online Supplementary Table 1 for disclosure of a first primer pair consisting the combination of SNP 1F and SNP1NR and primer pair 2 consisting the combination of SNP 1F and SNP1DR).

Regarding claim 9, wherein the amount is the ratio or percentage of fetal-specific cell-free DNA to total nucleic acids.

Regarding claim 10, Chen et al. teach results that are informative results of the amplification-based quantitative assays (see pg 5, Fig. 2 and Table 1).

Regarding claim 11, Chen et al. teach wherein the amount is from the informative results of the amplification-based quantitative assays (see pg 5, Fig. 2 and Table 1).

Regarding claim 12, Chen et al. teach wherein the method further comprises selecting informative 
.

Regarding claim 13, Chen et al. teach wherein the selected informative results are averaged (see pg 5, Fig. 2 and Table 1).
Regarding claim 14,  Chen et al. teach wherein the informative results of the amplification-based quantitative assays are selected from the fetal-specific genotype and/or pregnant subject genotype and/or paternal genotype(see pg 5, Fig. 2 and Table 1).

Regarding claim 15, Chen et al. teach wherein the method further comprises obtaining the fetal-specific genotype and/or pregnant subject genotype and/or paternal genotype (see pg 5, Fig. 2 and Table 1).
Regarding claim 16, Chen et al. teach wherein the method further comprises identifying the plurality of SNV targets (see pg 5, Fig. 2 and Table 1).

Regarding claim 17, Chen et al. teach providing at least two primer pairs for each of the plurality of SNV targets (see pg 8, Online Supplementary Table 1 for disclosure of a first primer pair consisting the combination of SNP 1F and SNP1NR and primer pair 2 consisting the combination of SNP 1F and SNP1DR).

Accordingly, the instant claims 1-8 and 10-17 are anticipated by Chen et al. (2015).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637       

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637